Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 16-28 in the reply filed 6/6/22 is acknowledged.

Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because it is in claim format and contains legal phraseology, e.g. “comprises”..  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 16-28, the phrases “in particular”, “preferably” and “optionally” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The Examiner is unsure about the meaning of the wording of the claims, and additionally the scope of the claim is unclear.

Claim 16 recites “---having an operating area which is rotatable about an operating axis of rotation for milling a workpiece and comprises at least one milling edge which extends transversely to the circumferential direction (U) of the operating axis of rotation”. What are the mets and bounds for the “operating area”?
Claim 16 recites “wherein: at least one of the at least one milling edge includes at least one milling edge portion in which a milling edge profile (P), which is defined by the radial distance (F) between the milling edge and the operating axis of rotation along the milling edge, comprises a non- linear progression; the milling edge in the milling edge portion has assigned thereto a chip space, which extends radially inward toward the operating axis of rotation in relation to the milling edge and comprises a chip space base which follows the milling edge profile (P) at least in portions in the milling edge portion with the non-linear milling edge profile (P); at least one of the at least one milling edge, in particular the milling edge profile (P), is realized on a milling lug which extends transversely to the circumferential direction (U) at least in part above the operating area; and the milling lug, measured in the circumferential direction (U), comprises a predefined width (E) which is substantially constant in the progression along the milling edge”. What are the mets and bounds of the “milling edge profile” and “non-linear progression”? The operating area has not been clearly defined in a way that is clear to the Examiner. The entire claim is unclear in terms of the points of reference, what exactly is being measured etc.
Claim 17 recites “wherein: a radial distance (H, B) or a distance measured perpendicularly to the milling edge between milling edge and chip space base along the milling edge 1s substantially constant at least within the milling edge portion, in particular in such a manner that a chip surface, realized between chip space base and milling edge in the milling edge portion, comprises a substantially constant width in the progression along the milling edge”. First applicant has not particularly/clearly pointed out which part of the chip space is considered “the base” and “chip surface”. Secondly, the entire claim is unclear in terms of the points of reference, what exactly is being measured etc. There are many confusions such as figure 5 shows H&B as a height and not width as claimed and it is not clear what the mets and bounds are for the limitation “in the progression along the milling edge”. ”. Realized how? What are the mets and bounds for the term “realized”?

Claim 18 recites “wherein at least one milling edge, preferably each milling edge, includes multiple of the milling edge portions; and the multiple milling edge portions are arranged along the respective milling edge one behind another, in particular directly one behind another”. Directly how? “Along” in what direction?  What are the mets and bounds of the terms “preferably” and “in particular”?

Claim 19 recites “wherein: the ratio between the number of milling edges arranged consecutively per revolution in the circumferential direction (U) with reference to the operating axis of rotation and the minimum profile diameter (D) of the operating area is between 0.2 and 1.0; optionally, multiple of the milling edge portions are realized as cutting teeth which are realized, in particular, in a dome-shaped manner with reference to the operating axis of rotation; and the ratio between the number of cutting teeth arranged consecutively per revolution in the circumferential direction (U) with reference to the operating axis of rotation and the minimum profile diameter (D) of the operating area is between 0.2 und 1.0”. First, what is “profile diameter”?. ”. Realized how? What are the mets and bounds for the term “realized”? The entire claim language is unclear what is being claimed exactly. The options of what is claimed as well as well what is meant by “milling edge portions are realized as cutting teeth which are realized, in particular, in a dome-shaped manner with reference to the operating axis of rotation” and much more is unclear to the Examiner.

Claim 20 recites “wherein: a free surface extends to at least one of the at least one milling edge in opposite direction to the operating direction of rotation (R) of the milling tool, which free surface optionally comprises, in the circumferential direction (U) a predefined width (E) which, in particular constant in the progression along the milling edge; optionally, the free surface is slanted with reference to the circumferential direction (U) thereby realizing a predefined free surface angle (W1) which, in particular, is substantially constant in the progression along the milling edge, wherein the free surface angle (W1) 1s preferably within the range of between 0° and 15°”. The entire claim language is unclear what is being claimed exactly. The “options” claimed are confusing. Where exactly is the “free surface” and what are the mets and bounds of that term? And how does the free end extend in opposite direction to the operation of rotation of the tool? The reference point given for said free surface is confusing to the Examiner as well as what exactly is being claimed. 

Claim 21 recites “wherein: multiple milling edges are realized in the circumferential direction (U) with reference to the operating axis of rotation, and milling edges, which follow directly one after another in the circumferential direction (U), are arranged at a separation angle (T) within the range of between 8° and 120°; and/or at least two of the multiple milling edges are geometrically congruent to one another with reference to a rotation about the operating axis of rotation”. Realized how? What are the mets and bounds for the term “realized”? Examiner is unclear as to what the claimed language “the multiple milling edges are geometrically congruent to one another with reference to a rotation about the operating axis of rotation” exactly means. What are the mets and bounds for the term “geometrically congruent”?

Claim 22 recites “wherein: at least one of the at least one milling edge, preferably all the milling edges, comprises/comprise an angle of twist within the range of between 5° and 50°, preferably 20°”. The terms “preferably” make the claimed subject matter confusing. How is the twist angle measured? No point of reference has been given.

Claim 23 recites “wherein: the separation angle/angles (T) and angle/angles of twist are set up in such a manner that at least one milling tool sector is present in which, when viewed in axial projection with reference to the operating axis of rotation, are located a first cutting tooth of a first milling edge and a second cutting tooth of a second milling edge; the first milling edge is spaced from the second milling edge in the circumferential direction (U) by at least one times the separation angle (T); and the milling tool sector covers a circumferential angle which is smaller than or equal to the separation angle (T)”. What is considered a “milling tool sector”? Axial projection of what? What is considered “one times the separation”? How are the separation angle/angles, the twist angle and circumferential angles measured? No point of reference has been given. Isn’t the separation angle refereeing to the same angle as the circumferential angle? “set up” how/in what sense? The entire claim language as written is unclear what is being claimed exactly.
Claim 24 recites “wherein for at least one, preferably for each of the milling edges, the milling tool has a rake angle (W3) within the range of between -3° and 24° and/or a wedge angle (W2) within the range of between 51° and 93°”. How is the wedge angle measured? No point of reference has been provided. The terms “preferably” make the claimed subject matter confusing.
Claim 25 recites “wherein: the at least one milling edge, preferably all milling edges, comprises/comprise a milling edge profile (P) which extends/extend, measured in and parallel to the operating axis of rotation, over a predefined axial length of the operating area; the at least one, preferably all, milling edge/s comprise a milling edge profile (P) which corresponds to a, in particular wave-shaped, fir tree profile; and the fir tree profile includes at least two, preferably at least three peaks and/or troughs”. The term “measured” is unclear since what is being claimed is shape of the profile. The terms “preferably” make the claimed subject matter confusing. What is considered the “operating area”? It appears as though the milling edge(s) are described as having two different kinds of milling edge profiles (see underline) thus the actual claimed subject matter is unclear.
Claim 26 recites “wherein: the operating area comprises a basic body from which the at least one milling edge, measured radially to the operating axis of rotation or perpendicularly to the milling edge, is spaced”. The term “measured” is unclear since nothing appears to be measured. Spaced from what/how? Also, iIt is not clear how the “operating area” is considered to be part of the tool (i.e. “a basic body”)? This is unclear especially because claim 26 depends from claim 16 (lines 16-17) which recites “--a milling lug which extends transversely to the circumferential direction (U) at least in part above the operating area” and it appears as though claim 16 is reciting an area and not a tool (see also 112 clarity issue above for claim 16 regarding this matter). Furthermore, claim 16 (lines 2-3) recites “an operating area which is rotatable about an operating axis of rotation for milling a workpiece and comprises at least one milling edge which extends transversely to the circumferential direction (U) of the operating axis of rotation”. It is not clear how claim 26 further limits claim 16 in regards to the “operating area”. It also almost appears as though the basic body is equivalent to the milling lug/web. 
Claim 26 recites “ the basic body includes one or multiple shoulder segments between milling edges adjacent in the circumferential direction (U), wherein the contour of the shoulder segments follows the milling edge profile (P) at least in portions”. Examiner is unclear by the language of the claim what exactly is being claimed and the exact limitation of the “shoulder segments” is unclear. For example, “At least in portions” how? Which portions?  
Claim 26 recites “and each shoulder segment extends in the circumferential direction (U) with reference to the operating axis of rotation between a milling edge and/or between the chip base assigned to the milling edge and a free surface edge adjacent the milling edge in the operating direction of rotation (U)”. The points of references and exact claimed subject matter is unclear to the Examiner by the language as claimed currently. What are the mets and bounds for the “free edge”? The reference point given for said free surface is confusing to the Examiner.

Claim 27 recites “including a basic body having one or multiple shoulder segments between milling edges adjacent in the circumferential direction (U)wherein: multiple consecutive milling edge portions are realized in the circumferential direction (U) of the operating axis of rotation with reference to at least one axial position along the operating axis of rotation”. The shoulder segment’s location is unclear as clear points of reference have not been set forth..e.g. it states they are between milling edges but positioned how? Which way do they extend in relation to a reference point?  Realized how? What are the mets and bounds for the term “realized”?  What are considered to be “milling edge portions”? how? Which portions?  Where exactly is the “at least one axial position”?
Claim 27 recites “and the basic body comprises: between milling edge portions adjacent in the circumferential direction (U), elevations, indentations, and/or flat and/or cylindrical portions which extend in the circumferential direction (U) and lie at the same, at least in part at a lower or higher radial level than the respectively adjacent chip space base; and/or a decreasing, increasing or non-varying radial height; and/or a pagoda-like form”. Examiner is unclear by the language of the claim what exactly is being claimed and the several points of references made make it even more unclear. 
Claim 28 recites “a basic body having one or multiple shoulder segments between milling edges adjacent in the circumferential direction”. The shoulder segment’s location is unclear as clear points of reference have not been set forth..e.g. it states they are between milling edges but positioned how? Which way do they extend in relation to a reference point?  
Claim 28 recites “wherein: the basic body comprises multiple coolant and/or lubricant outlet openings which are preferably oriented radially to the operating axis of rotation; the outlet openings are optionally arranged in each case at least in part between a milling edge and/or a chip space and a free surface edge connected upstream in the operating direction of rotation (R); optionally opening planes of the outlet openings, when viewed radially to the operating axis of rotation, lie at the same height or at least in part higher than the respectively assigned chip space base; the coolant and/or lubricant outlet openings are optionally located, inside the shoulder segments; and at least two of the coolant and/or lubricant outlet openings are arranged at radially different heights”. The terms “preferably” and “optionally” make the claimed subject matter confusing. Examiner is unclear by the language of the claim what exactly is being claimed and the several points of references made make it even more unclear. 

Claim 16 recites the limitation "the circumferential direction, Claim 19 recites the limitation "the minimum profile diameter”, Claim 23 recites the limitation "the separation angle" and Claim 26 recites the limitation "the chip base". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 21, 23 and 25, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al. (USP 8,696,408).
	Regarding claim 16, as best understood, Shimizu discloses a milling tool having an operating area which is rotatable about an operating axis of rotation for milling a workpiece and comprises at least one milling edge (7) which extends transversely to the circumferential direction of the operating axis of rotation (figures 2-6), wherein: at least one of the at least one milling edge (7) includes at least one milling edge portion in which a milling edge profile, which is defined by the radial distance between the milling edge and the operating axis of rotation along the milling edge, comprises a non- linear progression (figures 2, 5 and 6 & col. 11, lines 60-62) ; the milling edge in the milling edge portion has assigned thereto a chip space (8), which extends radially inward toward the operating axis of rotation in relation to the milling edge (figures 5A and 8A) and comprises a chip space base which follows the milling edge profile at least in portions in the milling edge portion with the non-linear milling edge profile (figures 6A/B & col. 11, lines 60-62).
	Furthermore, regarding claim 16, as best understood, Shimizu discloses a lug/web, i.e. the non-machined material (see figure 2), which extends transversely to the circumferential direction, whereby the inner diameter of the web separates the chip spaces (8) and milling edges (7) and as best understood, when the milling tool is fed towards the workpiece to make the cut, the lug/web is at least in part above the operating area. 
	
	Regarding claim 17, as best understood, Shimizu discloses wherein: a radial distance or a distance measured perpendicularly to the milling edge between milling edge and chip space base along the milling edge is substantially constant at least within the milling edge portion, in particular in such a manner that a chip surface, realized between chip space base and milling edge in the milling edge portion, comprises a substantially constant width in the progression along the milling edge (col. 4, lines 33-37, especially line 37 that teaches constant diameter).
	Regarding claim 18, as best understood, Shimizu discloses wherein at least one milling edge, preferably each milling edge, includes multiple of the milling edge portions; and the multiple milling edge portions are arranged along the respective milling edge one behind another, in particular directly one behind another (figures 2 and 3A/B).
	Regarding claim 21, as best understood, Shimizu discloses 21. (Previously Presented) The milling tool as claimed in claim 16, wherein: multiple milling edges are realized in the circumferential direction (U) with reference to the operating axis of rotation, and milling edges, which follow directly one after another in the circumferential direction (U), are arranged at a separation angle (T) within the range of between 8° and 120°; and/or at least two of the multiple milling edges are geometrically congruent to one another with reference to a rotation about the operating axis of rotation (see figures 2 and 3A/B. Furthermore, as seen in the figures, there are 5 milling edges thus having separation angles of 72 degrees (360/5=72)).
Regarding claim 23, as best understood, Shimizu discloses wherein: the separation angle/angles (T) and angle/angles of twist are set up in such a manner that at least one milling tool sector (A: see figure below) is present in which, when viewed in axial projection with reference to the operating axis of rotation, are located a first cutting tooth (X1) of a first milling edge and a second cutting tooth (X2) of a second milling edge; the first milling edge is spaced from the second milling edge in the circumferential direction by at least one times the separation angle (separation angle being 360 divided by the number of tooth: in the figure below 5); and the milling tool sector covers a circumferential angle which is smaller than or equal to the separation angle (in this case equal).


[AltContent: arc]

[AltContent: textbox (A)][AltContent: connector]
[AltContent: textbox (X2)][AltContent: textbox (X1)][AltContent: arrow][AltContent: arrow][AltContent: connector]	
    PNG
    media_image1.png
    414
    448
    media_image1.png
    Greyscale



Regarding claim 25, as best understood, Shimizu discloses wherein: the at least one milling edge, preferably all milling edges, comprises/comprise a milling edge profile which extends/extend, measured in and parallel to the operating ax3is of rotation, over a predefined axial length of the operating area; the at least one, preferably all, milling edge/s comprise a milling edge profile which corresponds to a, in particular wave-shaped, fir tree profile; and the fir tree profile includes at least two, preferably at least three peaks and/or troughs (figures 5A/B/C and 6/A/B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 19, 20, 22 and 24, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (USP 8,696,408)
	Shimizu discloses all aspects of the invention as set forth in the rejection above as best understood. Regarding claim 19, 20, 22 and 24 Examiner takes Official Notice that it is old and well known in the machining environment to choose any number of milling edges, rake angle, twist angle, wedge angle, free surface angle and/or diameter size depending on the size of the tool, the cutting environment, type of workpiece being machined etc. thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the values set forth in claims 19, 20, 22 and 24, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any number of milling edges and diameter size depending on the size of the tool, the cutting environment, type of workpiece being machined etc. 

				Allowable Subject Matter
14.	Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        9/21/22